Case 1:19-cv-24971-BB Document 1 Entered on FLSD Docket 12/03/2019 Page 1 of 8



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                             CASE NO.

 NANCY GOMEZ,

         Plaintiff,

 v.

 COSTCO WHOLESALE CORPORATION,

       Defendant.
 ___________________________________/

                                           COMPLAINT

         Comes now NANCY GOMEZ (“Plaintiff”), on behalf of herself hereby sues COSTCO

 WHOLESALE CORPORATION, and alleges as follows:

                             JURISDICTION, PARTIES, AND VENUE

         1.       Jurisdiction of this Court is invoked pursuant to 42 U. S. C. § 2000e-5(f), 42 U. S.

 C. § 2000e-6, 28 U. S. C. §§ 1331, 1345. This action is authorized and instituted pursuant to the

 Age Discrimination in Employment Act of 1967, as amended, 29 U.S.C. § 626(b) (the “ADEA”).

         2.      The Court has original jurisdiction over Plaintiffs’ claims arising under pursuant to

 28 U.S.C. §§ 1331, 1367 and 1343.

         3.      Plaintiff NANCY GOMEZ is an individual sui juris residing in Miami-Dade

 County, Florida.

         4.      Plaintiff NANCY GOMEZ is over the age of forty (40) and has a qualified

 disability.

         5.      Defendant COSTCO WHOLESALE CORPORATION is a Foreign Profit

 Corporation with its principal place of business in Issaquah, Washington.

         6.      Defendant has continuously been doing business in the state of Florida and in
Case 1:19-cv-24971-BB Document 1 Entered on FLSD Docket 12/03/2019 Page 2 of 8



 locations throughout the United States, including the Defendant’s Flagler location within Miami-

 Dade County, Florida.

        7.      The employment practices alleged to be unlawful were committed within the

 jurisdiction of the United States District Court for the Southern District of Florida.

        8.      Venue is proper pursuant to 28 U. S. C. § 1391.

                               ADMINISTRATIVE PROCEDURES

        9.      More than thirty (30) days prior to the institution of this lawsuit, NANCY GOMEZ

 filed a charge with the Commission alleging that Defendant discriminated against her in violation

 of the ADEA.

        10.     By letter dated March 25, 2019, the Commission issued to Defendant a

 Determination finding reasonable cause to believe that Defendant violated the ADEA and invited

 Defendant to participate in informal methods of conciliation.

        11.     The Commission was unable to secure a conciliation agreement that was acceptable

 and by letter dated September 4, 2019, it determined that it would make no further efforts to

 conciliate the case as further conciliation efforts would be futile or non-productive.

        12.     By letter dated September 4, 2019, the Commission issued its Notice of Right to

 Sue.

                                    STATEMENT OF CLAIMS

        13.     Ms. Gomez is a licensed Optician.

        14.     Ms. Gomez was an employee of Defendant in the position of Licensed Optician for

 21 years.

        15.     Ms. Gomez worked at the same location within Defendant’s organization (“the

 Flagler Store”) for twenty-one (21) years without incident or Complaint.

        16.     In 2015, new management was introduced to the Flagler Store, including a new

                                                   2
Case 1:19-cv-24971-BB Document 1 Entered on FLSD Docket 12/03/2019 Page 3 of 8



 General Manager, Terry Donohue (“Mr. Donohue”) and a new Optical Manager, Jill Poda (“Ms.

 Poda”).

        17.     Within days of arrival, Mr. Donohue made humiliating and discriminatory

 comments regarding Ms. Gomez’s age and asked her former supervisor when Ms. Gomez would

 be retiring. Ms. Gomez was made aware of the comments by Mr. Donohue by her former

 supervisor. Ms. Poda similarly asked another employee why Ms. Gomez did not retire, because of

 her age, humiliating her further.

        18.     Ms. Poda, as Ms. Gomez’s direct supervisor began singling out Ms. Gomez.

        19.     Prior to Ms. Poda joining the Flagler Store, Ms. Poda worked at Defendant’s

 Kendall store, located at 13450 SW 120th St, Miami, Florida. Just prior to Ms. Poda’s tenure at

 the Flagler store an employee from the Kendall Optical called the Flagler Optical and spoke with

 an employee at the Flagler location to inquire about Ms. Gomez’s age. The Flagler employee asked

 Ms. Gomez how old she was because an employee at Kendall wanted to know. Ms. Gomez thought

 it was strange but chalked it up to a joke, at the time, but later found out that it was part of Ms.

 Poda’s continuous bad faith discrimination due to her age.

        20.     Within a few weeks of Ms. Poda’s arrival, Ms. Gomez was subjected to discipline

 including “write-ups,” with false accusations.

        21.     Ms. Poda singled out Ms. Gomez and made disparaging comments regarding Ms.

 Gomez, accused her of unprofessional conduct, falsely accused Ms. Gomez of leaving company

 property unsecured, and interfered with Ms. Gomez’s sales and creating a stressful and hostile

 work environment for Ms. Gomez.

        22.     Ms. Poda created a hostile work environment and made it difficult, if not impossible

 for Ms. Gomez to meet the benchmarks Ms. Poda and Defendant expected her to fulfill.



                                                  3
Case 1:19-cv-24971-BB Document 1 Entered on FLSD Docket 12/03/2019 Page 4 of 8



         23.     On or about January 2015, shortly after Ms. Poda began her tenure at the Flagler

 Store, Ms. Poda injured Ms. Gomez by opening a drawer Ms. Gomez was standing in front of.

         24.     As a result of the injury, Ms. Gomez suffered a painful injury and even required

 physical therapy.

         25.     Ms. Gomez had to meet certain sales goals, but Ms. Poda would interfere when Ms.

 Gomez was speaking with customers and on more than one (1) occasion, while Ms. Gomez was

 interacting with a customer Ms. Poda called her to the manager’s office for discipline which caused

 her to forfeit those sales.

         26.     On at least one (1) occasion Ms. Poda in conjunction with Mr. Donohue reassigned

 Ms. Gomez to a different department ensuring that Ms. Gomez would be unable to complete her

 required benchmarks for that day.

         27.     Near the end of 2015, Ms. Poda commented to a cashier at the Flagler Store that

 she needed “young people in the optical department,” clearly indicating that older employees such

 as the Plaintiff had to go.

         28.     As a result of the hostile work environment created by Defendant and its agents,

 Ms. Gomez suffered medically and physically.

         29.     Ms. Poda even went as far as to publicly accuse Ms. Gomez of being suicidal.

         30.     Shortly thereafter, Ms. Gomez suffered a cardiac incident which required her to

 take a temporary medical leave for eight (8) weeks.

         31.     Upon her return for the approved medical leave on or about April 2015, Ms. Gomez

 was scheduled to work eleven (11) days in a row without any rest days in between.

         32.     Ms. Poda did so, knowing that Ms. Gomez required time during her shifts to

 monitor her blood pressure and sugar levels. That monitoring required that Ms. Gomez be allowed



                                                 4
Case 1:19-cv-24971-BB Document 1 Entered on FLSD Docket 12/03/2019 Page 5 of 8



 a few minutes in private to use the appropriate devices. By scheduling Ms. Gomez for such a

 grueling schedule without adequate coverage, Ms. Poda refused to accommodate Ms. Gomez’s

 legitimate medical needs.

           33.   Ms. Poda refused to allow Ms. Gomez rest time during her shifts, even though she

 allowed other younger employees to sit and rest during their shifts.

           34.   Around this time, another older optician, Pedro Mier, was terminated and replaced

 with a younger twenty-six (26) year old unlicensed optician.

           35.   Shortly after Mr. Mier’s termination, Ms. Poda commented to another employee

 that Ms. Gomez would be next.

           36.   Ms. Gomez was treated differently based on her age in violation of the ADEA.

           37.   Defendant via its agents, Ms. Poda and Mr. Donohue, created a hostile and difficult

 environment that made it impossible for Ms. Gomez to succeed or even adequately perform her

 duties.

           38.   Ms. Poda refused to allow Ms. Gomez any additional time on breaks or schedule

 her for shifts with adequate coverage to allow Ms. Gomez to monitor her health.

           39.   After Ms. Gomez filed a Complaint with the Commission, Ms. Poda’s behavior

 escalated.

           40.   Ms. Poda exaggerated Ms. Gomez’s behavior, falsely accused her of throwing

 glasses at a customer and generally increased the hostile work environment through her comments

 and actions.

           41.   Shortly after Defendant was notified of the pending EEOC complaint, Ms. Gomez

 was written up and suspended without pay for three (3) days for allegedly violating an organization

 policy, which Ms. Gomez denies.



                                                  5
Case 1:19-cv-24971-BB Document 1 Entered on FLSD Docket 12/03/2019 Page 6 of 8



         42.     A few weeks later, Ms. Poda threw eye glasses at Ms. Gomez and verbally yelled

 at her in front of waiting customers accusing her of taking too long with the customer. Ms. Poda

 threatened Ms. Gomez’s job and made odd accusations in regards to the manner in which she was

 helping the patrons, accusing her very publicly. Ms. Gomez became so agitated from the encounter

 that she ended up visiting the hospital that night and was ordered to stay away from work for

 several days.

         43.     While Ms. Gomez suffered negative and disparaging comments, and inaccurate

 write-ups, and a generally hostile environment, Ms. Poda treated younger employees very

 differently. Allowing the younger employees lighter shifts, more rest and frequent praise.

         44.     As a result of the hostile work environment, Ms. Gomez’s health suffered which

 culminated in her taking a second leave of absence in 2018. Ms. Gomez had approved leave from

 her employer and upon return from her approved medical leave Ms. Gomez was terminated.

         45.     Ms. Gomez was terminated under the pretense of not showing up to work when

 scheduled, even though she had been in constant communication with Defendant’s Human

 Resources Department regarding her leave and providing them with regular updates.

         46.     Ms. Gomez was terminated from her position on the basis of her age.

         47.     All conditions precedent to bringing this action have been met or waived.

                                   COUNT I
           VIOLATION OF THE AGE DISCRIMINATION IN EMPLOYMENT ACT

         48.     Plaintiff re-asserts and re-alleges the allegations contained paraphs 1-47 as if fully

 set forth herein.

         49.     The Age Discrimination in Employment Act protects applicants and employees 40

 years of age and older from discrimination on the basis of age in hiring, promotion, discharge,

 compensation, or terms, conditions or privileges of employment.


                                                   6
Case 1:19-cv-24971-BB Document 1 Entered on FLSD Docket 12/03/2019 Page 7 of 8



        50.     The Age Discrimination in Employment Act and its implementing regulations

 prohibit employers from to (1) failing or refusing to hire or to discharge any individual or otherwise

 discriminate against any individual with respect to his compensation, terms, conditions, or

 privileges of employment, because of such individual’s age; and (2) limiting, segregating, or

 classifying his employees in any way which would deprive or tend to deprive any individual of

 employment opportunities or otherwise adversely affect his status as an employee, because of such

 individual’s age. 29 U.S.C. §623(a).

        51.     Defendant has continuously been doing business in the state of Florida and in

 locations throughout the United States, and has continuously had at least 20 employees.

        52.     Defendant is an employer within the meaning of 29 U.S.C. §630.

        53.     Defendant discriminated against Plaintiff NANCY GOMEZ in violation of Section

 4 of the ADEA, 29 U.S.C. § 623(a)

        54.     Defendant intentionally terminated Ms. Gomez to a position she would be unable

 to perform.

        55.     Defendant intentionally discriminated against Ms. Gomez because of her advanced

 age.

        56.     Defendant and its agents took action against Ms. Gomez which discriminated

 against her because of her age and ultimately terminated her as a result.

        57.     Ms. Gomez’s age was a determinative factor in Defendant’s decision to take an

 adverse employment action against her.

        58.     Defendant intentionally discriminated against Ms. Gomez on the basis of her age.

        59.     But for Ms. Gomez’s advanced age, Defendant and its agents would not have

 terminated Ms. Gomez and engaged in adverse employment actions against her.



                                                   7
Case 1:19-cv-24971-BB Document 1 Entered on FLSD Docket 12/03/2019 Page 8 of 8



       WHEREFORE, Plaintiff respectfully requests this Court award NANCY GOMEZ:

       a. The amount of her unpaid wages;

       b. Any overtime compensation;

       c. Liquated damages;

       d. Past, present and future lost wages;

       e. Reasonable attorney’s fees and costs; and

       f. Order such other appropriate relief as the interests of justice require.

                                    JURY TRIAL DEMAND

       The Plaintiff demands a trial by jury on all facts and issues raised in her Complaint.


 Dated: December 3, 2019
                                              GARCIA-MENOCAL & PEREZ, P.L.
                                              Attorneys for Plaintiff
                                              4937 S.W. 74th Court
                                              Miami, Florida 33155
                                              Telephone: (305) 553-3464
                                              Facsimile: (305) 553-3031
                                              Primary E-Mail: ajperez@lawgmp.com
                                              Secondary E-Mails: bvirues@lawgmp.com
                                                                 aquezada@lawgmp.com

                                              By: ___/s/_Anthony J. Perez________
                                                     ANTHONY J. PEREZ
                                                     Florida Bar No.: 535451




                                                 8
